Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1 and 2 are currently under examination, wherein no claim has been amended in applicant’s amendment filed on December 1st, 2021.
Status of Previous Rejections
2.	The previous rejections of claims 1 and 2 under 35 U.S.C. 103 as stated in the Office action dated August 4, 2021 are maintained as follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (US Pub. 2015/0027590 A1).
	With respect to claims 1 and 2, Nakanishi et al. (‘590 A1) discloses an electrical steel sheet comprising by mass 0.005% or less C, 3.5-5.0% Si, 0.1% or less Mn, 0.0005-0.0030% S, 0.004% or less N, 0.01-0.10% Sn and a balance of Fe and inevitable impurities wherein a length in the rolling direction of crystal grains is 2.5 mm or less (i.e. the number ratio P as claimed would be up to about 100%) (Abstract, Fig. 3, 
Response to Arguments
4.	The applicant’s arguments filed on December 1st, 2021 have been fully considered but they are not persuasive.	
First, the applicant argues that the subject of the instant application is grain-oriented electrical steel sheet while the subject of Nakanishi et al. (‘590 A1) is non-oriented electrical steel sheet. In response, the examiner notes that Nakanishi et al. (‘590 A1) does not limit the disclosed electrical steel sheet to the non-oriented electrical steel sheet at all (abstract and claim 1). The rejection was based on the prior art’s broad disclosure rather than preferred embodiments. See MPEP 2123.
	Second, the applicant argues that some conditions are substantially different between applicant’s and Nakanishi et al. (‘590 A1)’s processes resulting in completely different iron losses. In response, the examiner notes that even though product claims 
	Third, the applicant argues that there are differences in technical concepts and features between the instant invention and Nakanishi et al. (‘590 A1). In response, the examiner notes that technical concepts and features of the instant invention and Nakanishi et al. (‘590 A1) do not have to be the same as long as all the limitations of the instant claims are met. The rejections as stated in the Office action dated August 4, 2021 are proper and therefore maintained above.
 	Fourth, the applicant argues that the claimed crystal grains are all recrystallized grains and the number ratio P is 40-90%, not about 100%. In response, the examiner notes that applicant's argument cannot be relied upon as evidence. See MPEP 2145 [R-6]. The unrecrystallized grains would satisfy the crystal grains as claimed. Furthermore, the number ratio P of up to 100% disclosed or suggested by Nakanishi et al. (‘590 A1) would overlap the claimed P range. The same results would be expected.
	Fifth, the applicant argues that the surface roughness of the steel sheet has an impact on the final properties. In response, see examiner’s responses to applicant’s argument above. The examiner notes that there is no limitation of the surface roughness recited in the instant claims.


Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


1/12/2022